Reversing.
Appellant was convicted of unlawfully manufacturing intoxicating liquors, and his punishment fixed at a fine of $250.00 and 90 days' imprisonment in jail.
There is in the record no evidence whatever connecting appellant, even remotely, with the operation of an illicit still that was found on the land of another, just before Christmas, 1924, unless by the single fact that an empty jug and an axe were found in a nearby cornfield, in which appellant did some work the preceding cropping season.
That this evidence was wholly insufficient to support the verdict, or even carry the case to the jury, is apparent, as is practically confessed in brief for the Commonwealth.
Wherefore, the judgment is reversed, and the cause remanded with directions to direct an acquittal, if upon another trial the evidence be the same.